Case 2:21-mj-30429-DUTY ECF No. 1, PageID.1 Filed 09/08/21 Page 1 of 9




                                              Case: 2:21−mj−30429
                                              Assigned To : Unassigned
                                              Assign. Date : 9/8/2021
                                              Description: RE: DONALD LEE
                                              CUMMINGS (EOB)
   Case 2:21-mj-30429-DUTY ECF No. 1, PageID.2 Filed 09/08/21 Page 2 of 9




                          AFFIDAVIT IN SUPPORT OF
                          AN CRIMINAL COMPLAINT

I, Brett J. Brandon, being first duly sworn, hereby state:

      1.     I have been a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives, United States Department of Justice, assigned to the

Detroit Field Division since July 2013. I graduated from the Criminal Investigator

Training Program and the ATF Special Agent Basic Training Program at the

Federal Law Enforcement Training Center in Glynco, Georgia. During my

employment with ATF, I have conducted and/or participated in numerous criminal

investigations involving the illegal possession, use, and sale of firearms, drug

trafficking violations, and criminal street gangs.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, including interviews conducted by myself and/or

other law enforcement agents, communications with others who have personal

knowledge of the events and circumstances described herein, and information

gained through my training and experience.

      3.     ATF is currently conducting a criminal investigation concerning

DONALD LEE CUMMINGS (B/M; DOB: XX/XX/2003) for violations 18 U.S.C.

§ 922(g)(3) – Unlawful User of a Controlled Substance in Possession of a Firearm,

among other state and federal criminal violations.
   Case 2:21-mj-30429-DUTY ECF No. 1, PageID.3 Filed 09/08/21 Page 3 of 9




                              PROBABLE CAUSE

      4.     In September 2020, I reviewed the Instagram Account associated with

Instagram User ID “locogangdee,” including “stories” (short videos or images that

can be posted to an Instagram user’s account and displayed publicly or to the

user’s followers in a private account), and other images and videos posted by the

user. I provided Intelligence Research Specialist Malone with a representative

image of the individual held out as Instagram User ID “locogangdee.” Intelligence

Research Specialist Malone submitted the image to the Michigan State Police for

facial recognition which identified DONALD LEE CUMMINGS (XX/XX/2003)

as a suspect meriting further investigation. I reviewed a Detroit Police Department

booking photograph of CUMMINGS dated September 17, 2015 and compared the

booking photograph to the images and videos posted to the account. Based on this

comparison, I identified CUMMINGS as the individual depicted in and using the

account with Instagram User ID “locogangdee.”

      5.     From September 2020 through June 2021, I observed CUMMINGS

possess firearms and smoke suspected marijuana in videos and images posted by

Instagram User ID “locogangdee”. I noted that CUMMINGS is not twenty-one

years old until 2024 and is therefore ineligible to lawfully possess or consume

marijuana pursuant to Michigan state laws.
    Case 2:21-mj-30429-DUTY ECF No. 1, PageID.4 Filed 09/08/21 Page 4 of 9




      6.     On or about June 16, 2021, Instagram User ID “locogangdee” blocked

me and another agents undercover Instagram accounts from viewing the publicly

available account.

      7.     On August 10, 2021, I located a new Instagram account used by

CUMMINGS. I reviewed the publicly available Instagram Account associated

with Instagram User ID “_locoworld”, including stories, and other images and

videos posted by the user. I re-reviewed the Detroit Police Department booking

photograph of CUMMINGS dated September 17, 2015 and identified

CUMMINGS as the individual held out as Instagram User ID “_locoworld’ in the

images and videos.

      8.     In multiple posts on this account, I observed CUMMINGS in

possession of Glock pistols, advertising the sale of what appeared to be marijuana

and a codeine-based liquid, and holding himself as a user of Oxycodone.

      9.     For example, on September 5, 2021 at approximately 5:00 pm,

Instagram User ID “_locoworld” posted a video to the user’s story depicting the

user driving a vehicle with what appeared to be commercially packaged marijuana

on the user’s lap, a baby bottle with a green liquid inside on the seat next to the

user, and an upside Glock pistol with an extended magazine inserted into the

firearm between the user’s legs (Glock logo visible on the floorplate of the

magazine). The user added the text “Tap inn” to the video. In the video, the
   Case 2:21-mj-30429-DUTY ECF No. 1, PageID.5 Filed 09/08/21 Page 5 of 9




Instagram user also had a light blue lighter attached to the drawstrings of the user’s

pants, which I immediately recognized as similar to the one worn by CUMMINGS

in another video posted to the account on August 29, 2021. I am aware based on

training and experience investigating the criminal possession and use of controlled

substances, that individuals who sell codeine, a controlled substance, frequently

use a bottle marked with measurements to dispense codeine to their customers. I

have also previously observed Instagram User ID “_locoworld” advertise the sale

of a green substance in a baby bottle for “$15 a line”. See below image for screen

capture taken from the video.




      10.    Further, on September 5, 2021 at approximately 8:03 pm, Instagram

User ID “_detroitant” started an Instagram Live Video, which I immediately began
   Case 2:21-mj-30429-DUTY ECF No. 1, PageID.6 Filed 09/08/21 Page 6 of 9




screen recording. In the video, that individual, who appears to be smoking

marijuana, is seated in the front passenger seat of a vehicle driven by

CUMMINGS. CUMMINGS brandishes a black Glock pistol with aftermarket

orange/red and black front sights and an extended magazine inserted. See below

screen captures taken from the video.




      11.    On September 8, 2021, the ATF Detroit Crime Gun Enforcement

Team (CGET) served a sealed federal search warrant for 20224 Northlawn Street

in Detroit, Michigan and the black Trail Blazer bearing Michigan license plate

“EJFXXXX” with the assistance of the Detroit Police Department and Michigan

State Police. During the search, agents encountered CUMMINGS exiting the area

of the southwest bedroom holding his one-year-old daughter. During a search of
   Case 2:21-mj-30429-DUTY ECF No. 1, PageID.7 Filed 09/08/21 Page 7 of 9




that bedroom, agents recovered a Glock 23 .40 caliber with red/orange front sights

from behind the dresser/cabinet. The firearm was loaded with one round in the

chamber and eighteen rounds in the extended magazine inserted in the firearm.

The agents also recovered marijuana and a quantity of assorted .223 caliber

ammunition from that bedroom.

      12.    Agents also searched the Trail Blazer and recovered a digital scale,

numerous commercial packages for reselling marijuana, and a bottle of a green

liquid substance consistent with the one in the image referenced above.

      13.    During a video-recorded post-Miranda interview, CUMMINGS

admitted to owning the Glock 23 .40 caliber firearm recovered during the search

warrant and stated he obtained it two to three days ago. CUMMINGS confirmed

that the firearm recovered was the firearm depicted in the Instagram posts from

September 5, 2021 and indicated that he carries it for protection. Further,

CUMMINGS admitted to possessing a different gun, specifically a Glock 19 9mm

pistol, that was also captured in an Instagram post on August 29, 2021.

      14.    During the interview, CUMMINGS stated he sells five to six bags of

3.5 grams of marijuana per day within the city of Detroit making approximately

$300.00 to $400.00 per day. CUMMINGS further stated he has been selling

marijuana since before he turned eighteen in May 2021. CUMMINGS denied

selling codeine.
   Case 2:21-mj-30429-DUTY ECF No. 1, PageID.8 Filed 09/08/21 Page 8 of 9




      15.    CUMMINGS also stated he smokes approximately twenty to thirty

marijuana “blunts” every day and has smoked marijuana since he was fourteen

years old. CUMMINGS also stated he takes one to two “Percs” (brand name for

Oxycodone) every day for pain due to a prior motorbike accident. CUMMINGS

advised he does not have a valid prescription for the Oxycodone.

      16.    On September 8, 2021, I contacted ATF Interstate Nexus Expert,

Special Agent Michael Jacobs and provided a verbal description of the Glock 23

.40 caliber pistol recovered during the search warrant. Special Agent Jacobs

advised the firearm is a firearm as defined under 18 U.S.C. § 921 and was

manufactured outside of the state of Michigan after 1898, and therefore travel in

and affect interstate commerce.

                                  CONCLUSION

      17.    Based upon the aforementioned facts stated herein, there is probable

cause to believe DONALD LEE CUMMINGS, an unlawful user of controlled

substances, namely marijuana and Oxycodone, did knowingly and intentionally

possess a Glock 23 .40 caliber firearm , a firearm having affected interstate

commerce, on or about September 8, 2021 in the City of Detroit, in the County of

Wayne, in the Eastern Judicial District of Michigan, in violation of 18 U.S.C. §

922(g)(3) – Unlawful User of a Controlled Substance in Possession of a Firearm.
   Case 2:21-mj-30429-DUTY ECF No. 1, PageID.9 Filed 09/08/21 Page 9 of 9




                                       Respectfully submitted,



                                       Brett J. Brandon
                                       ATF Special Agent


Sworn to before me and signed in my presence
and/or by reliable electronic means.


_________________________________________
Hon. David R. Grand
United States Magistrate Judge


Dated:   September 8, 2021
